Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2017/064622 to Luise in view of US Patent 5,582,472 to Lyons. Luise teaches a container (1) for a plurality of containers (1) movable on guides (on the floor P) extending in a given direction (Fig. 1, direction of use) to define a compactable archive (100); said container (1) being peripherally delimited by a plurality of substantially rectangular walls (12, 13, 14, 15) parallel to said direction (Fig. 1), having given thickness and transversally connected end to end and in a fluid-tight manner to peripherally delimit a prismatic volume (Fig. 1) developed according to said direction (Fig. 1) and accessible according to said direction (Fig. 1) through at least one opening (Fig. 1, when 1 module is moved on the floor P) transversal to said direction (Fig. 1); each said opening ((Fig. 1, when 1 module is moved on the floor P) being delimited by a peripheral frame (*)(21, 24, Fig. 6A); whereby each said frame (21, 24) has at least one step (see Fig. 6A) for shape-defining a labyrinth clearance (AP) with an opposing frame (21, 24, Fig. 6A). Fig. 6A clearly shows a stepped connection between two adjacent containers (1) - where the two containers are having complementary form or shape for making a tight coupling, when in the compact or closed position as seen on Fig. 1.
	Luise does not expressly disclose each wall is a multi-layer structure including a first panel separated with an air gap from a second panel. Lyons teaches a container having a multilayer or double wall construction for fire resistance and insulating properties (Lyons ‘ 472, Col 3, lines . 27-30). As best seen in figure 3, the doors have a stepped end portions (60,62). Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the container of Luise by making the walls multilayered with an air gap as taught by Lyons to increase fire resistance.  

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant argues that Luise in view of Lyons does not disclose the first and second of each wall having a substantially identical extension in said direction to impart a given stepped shape to each respective said frame. The examiner disagrees since the wall of Luise already has a stepped shape (but not two panels with an air gap) and that once modified with a double panel construction of Lyons would impart the given stepped shape. In addition, Lyons teaches a stepped shape at the ends of the door panels. The applicant argues that the pivoting doors of Lyons differ from the slideable closing of Luise and therefore the teaching could not be combined. The examiner disagrees since Luise already teaches a stepped shape. Also one of ordinary skill in the art would understand that the stepped end of the doors would close together when the doors are moved linear since there is no structure in the door panels/wall that requires pivoting movement to close.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637